Case 1:19-cv-01416-RDM Document18 Filed 09/11/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID A. LESH,
Plaintiff, :
V. : 1:19-CV-1416
(JUDGE MARIANI)
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

ORDER
AND NOW, THIS a OF SEPTEMBER, 2020, upon review of Magistrate
Judge Cohn’s Report & Recommendation (“R&R”) (Doc. 16) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 16) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Social Security's decision is VACATED.
3. The case is REMANDED to the Commissioner pursuant to 42 U.S.C. § 405(g) for
further proceedings consistent with this Order.

4. The Clerk of Court is directed to CLOSE this case.

  
   

 

Robert D. Mariani?
United States District Judge
